DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Construction
	Examiner notes the special definitions of the terms “normal sheet” and “special sheet” in ¶ 48 of the Specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being clearly anticipated by Nieda, U.S.P.G. Pub. No. 2018/0112762.
Regarding independent claim 1, Nieda teaches image forming apparatus, comprising:
an image forming portion (fig 1 ref 1) that forms a toner image on a recording medium;
a fixing device (12) including:
a rotary member (18) to be heated;
a pressure-applying rotary member (19) that is brought into pressure contact at a prescribed fixing nip pressure with the rotary member to be heated so as to form a fixing nip;
a heat-applying portion (22) that heats the rotary member to be heated;
a pressure-applying mechanism (400) including:
a pressure-applying lever (31) that is used to move the pressure-applying rotary member in a direction toward or away from the rotary member to be heated;
a pressing cam (41) that causes a pressing force applied by the pressure- applying lever to vary; and
a pressure-applying drive motor (43) that rotates a shaft to which the pressing cam is secured; and
a reference position detection mechanism (51, 52) including:
a light blocking plate (52) that is secured to the shaft; and
a reference position detection sensor (51)  that is brought to an on-state or an off-state by the light blocking plate, the reference position detection mechanism detecting that the pressure- applying rotary member is at a reference position (¶ 156), the fixing device performing fixing processing in which the recording medium passing through the fixing nip is subjected to heating and pressing so that the toner image is fixed to the recording medium;
an input portion (¶ 168, in that the image forming apparatus inherently accepts the heet type to control based on sheet type) that is capable of receiving an input of information on a type of the recording medium; and
a control portion (¶ 139, 167, 168) that controls the pressure-applying mechanism based on the information on a type of the recording medium inputted through the input portion so as to adjust a position where the pressing is performed,
wherein
the pressure-applying mechanism selectively disposes the pressure-applying rotary member at a plurality of pressure-applying positions for applying a fixing nip pressure having different values from each other, which includes a first pressure-applying position and a second pressure-applying position for applying the fixing nip pressure having a value smaller than at the first pressure-applying position (¶ 139, 167, 168, any two of the infinity variable pressures that are based on type, other than envelope), and a pressure reduction position for applying the fixing nip pressure having a value smaller than at the pressure-applying positions (¶ 139, 167, 168, the pressure based on the type being an envelope),
the control portion performs control so that, in a case where the recording medium is a normal sheet (as defined in the Specification), the fixing processing is performed, with the pressure-applying rotary member disposed at any of the plurality of pressure-applying positions (¶ 139, 167, 168), and in a case where the recording medium is a special sheet (as defined in the Specification), the fixing processing is performed, with the pressure-applying rotary member disposed at any of the plurality of pressure-applying positions and the pressure reduction position (¶ 139, 167, 168),
the light blocking plate is so disposed that the reference position detection sensor is brought to the on-state at timing at which a rotation position of the pressing cam reaches a vicinity of any of the pressure-applying positions (¶ 231), and
when, after forward rotation of the pressure-applying drive motor, a prescribed amount of time has elapsed or when a rotation amount of the shaft has reached a prescribed amount from timing at which the reference position detection sensor is brought to the on-state, the pressure-applying drive motor is stopped so as to dispose the pressure-applying rotary member at any of the plurality of pressure-applying positions (¶ 233).
Regarding claims 2 and 3, wherein the pressure-applying mechanism selectively disposes the pressure-applying rotary member at a plurality of pressure reduction positions for applying the fixing nip pressure having different values from each other (the pressure reduction position as defined above, and ¶ 293, the position for removing stuck media), each of the plurality of pressure reduction positions being identical to the pressure reduction position (they are identical in that they fall within the same class of positions as defined; additionally and alternatively, they are identical in that the position of the pressure-applying rotary member at a plurality of pressure reduction positions is the same - adjacent to the rotary member), and
when, after reverse rotation of the pressure-applying drive motor, a prescribed amount of time has elapsed or when the rotation amount of the shaft has reached a prescribed amount from timing at which the reference position detection sensor is brought to the off- state, the pressure-applying drive motor is stopped so as to dispose the pressure-applying rotary member at any of the plurality of pressure reduction positions (¶ 293, the reducing plastic deformation state); and,
wherein the plurality of pressure reduction positions includes a jam treatment position that is set for removing the recording medium jammed in the fixing nip (¶ 293).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nieda, U.S.P.G. Pub. No. 2018/0112762, in view of well known prior art, and Takahashi, U.S.P.G. Pub. No. 2016/0378031.
Regarding independent claim 1, Examiner assumes arguendo, without conceding, that Nieda only discloses two pressures: normal and envelope, as distinguishing between all the various types of media.
Examiner takes official notice that applying a different pressure based on the thickness and basis weight of the sheet as two relevant characteristic of a generic medium type, in order to improve fixability.  See, e.g., Tanaka, U.S.P.G. Pub. No. 2020/0096916; Ikeda et al., U.S. Pat. No. 8,867,942; Nakayama, U.S. Pat. No. 8,559,837; Yamada, U.S.P.G. Pub. No. 2011/0222874; Okamoto, U.S.P.G. Pub. No. 2011/0222879; Yamada, U.S.P.G. Pub. No. 2011/0222881; Condello, U.S.P.G. Pub. No. 2010/0111579; Takeuchi, U.S.P.G. Pub. No. 2009/0060541; Katayama, U.S.P.G. Pub. No. 2007/0059061; and, Kim, U.S.P.G. Pub. No. 2007/0019978.
Takahashi further teaches several different pressures for different kinds of envelopes: based on whether they are Western style or Japanese style (¶ 45), as well as grammage (fig 6).  Takahashi does so in order to suppress wrinkles (¶ 7).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to combine the well known technique of providing pressure based on sheet thickness and basis weight to the device Nieda having infinity many pressures available for use.  Such would have been a mere application of a known technique to improve similar devices in the same way.  MPEP 2143 (I)(C).  Moreover, it would have been obvious to also include Takahashi’s teaching of providing several envelope states in order to reduce wrinkling.
Regarding claims 2 and 3, Nieda further teaches wherein the pressure-applying mechanism selectively disposes the pressure-applying rotary member at a plurality of pressure reduction positions for applying the fixing nip pressure having different values from each other (the pressure reduction position as defined above, and ¶ 293, the position for removing stuck media), each of the plurality of pressure reduction positions being identical to the pressure reduction position (they are identical in that they fall within the same class of positions as defined; additionally and alternatively, they are identical in that the position of the pressure-applying rotary member at a plurality of pressure reduction positions is the same - adjacent to the rotary member), and
when, after reverse rotation of the pressure-applying drive motor, a prescribed amount of time has elapsed or when the rotation amount of the shaft has reached a prescribed amount from timing at which the reference position detection sensor is brought to the off- state, the pressure-applying drive motor is stopped so as to dispose the pressure-applying rotary member at any of the plurality of pressure reduction positions (¶ 293, the reducing plastic deformation state); and,
wherein the plurality of pressure reduction positions includes a jam treatment position that is set for removing the recording medium jammed in the fixing nip (¶ 293).

Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art either alone or in combination teaches the following limitations in combination with the other limitations:
Regarding claim 4, wherein the fixing nip pressure at each of the plurality of pressure-applying positions falls within a range of 1 to 1.2 where the fixing nip pressure at one of the pressure-applying positions for applying a lowest fixing nip pressure is defined to be 1;
Regarding claim 5, wherein the control portion performs control so that at a start of warming-up in which a fixing temperature that is a temperature of the rotary member to be heated is raised to a standby temperature, the pressure-applying rotary member is driven to rotate at a prescribed linear speed in a state of being disposed at the pressure reduction position, when the fixing temperature reaches a prescribed temperature lower than the standby temperature during the warming-up, the linear speed of the pressure-applying rotary member is increased, while the pressure-applying rotary member is moved from the pressure reduction position to the second pressure-applying position, and when the fixing temperature reaches the standby temperature, the linear speed of the pressure-applying rotary member is returned to an original speed, while the pressure-applying rotary member is moved from the second pressure-applying position to the pressure reduction position;
Regarding claim 6, wherein the control portion performs control so that, in a case where, during the warming-up, a printing instruction is inputted in a state where the pressure-applying rotary member is disposed at the second pressure-applying position, based on the type of the recording medium, the pressure-applying rotary member is held at the second pressure- applying position or disposed at either of one of the pressure-applying positions different from the second pressure-applying position and the pressure reduction position;
Regarding claim 7, wherein the control portion performs control so that, in a case where the information on a type of the recording medium has not yet been determined at a point in time when a printing instruction is inputted, the pressure-applying rotary member is disposed at the second pressure-applying position, and at a point in time when the type of the recording medium is determined, the pressure-applying rotary member is held at the second pressure-applying position or disposed at either of one of the pressure-applying positions different from the second pressure-applying position and the pressure reduction position;
Regarding claim 8, wherein the control portion performs control so that at a point in time when a printing instruction is inputted, the pressure-applying rotary member is disposed at the second pressure-applying position, and based on the type of the recording medium inputted through the input portion, the pressure-applying rotary member is held at the second pressure- applying position or disposed at either of one of the pressure-applying positions different from the second pressure-applying position and the pressure reduction position.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saito, U.S.P.G. Pub. No. 2017/0082961, teaches away from warming up a fixer while the members are in contact in order to prevent loss of heating efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852